COURT OF APPEALS OF VIRGINIA


Present: Judge Bray, Senior Judges Cole and Overton
Argued at Richmond, Virginia


JOVARRAI BLANDING, S/K/A
 JOVARRAI UZEL BLANDING
                                         MEMORANDUM OPINION * BY
v.   Record No. 2895-98-2                 JUDGE RICHARD S. BRAY
                                             FEBRUARY 1, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF HOPEWELL
                   Robert G. O'Hara, Jr., Judge

          (Stephen L. Hewlett, on brief), for
          appellant. Appellant submitting on brief.

          Marla Graff Decker, Assistant Attorney
          General (Mark L. Earley, Attorney General, on
          brief), for appellee.


     Jovarrai Blanding (defendant) was convicted, in a bench

trial, of possession of cocaine with intent to distribute.   On

appeal, he complains that the trial court erroneously denied his

motion to suppress the drugs and related evidence.   Finding no

error, we affirm the conviction.

     The parties are fully conversant with the record, and this

memorandum opinion recites only those facts necessary to a

disposition of the appeal.

     "In reviewing a trial court's denial of a motion to suppress,

'the burden is upon the defendant to show that the ruling, when

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
the evidence is considered most favorably to the Commonwealth,

constituted reversible error.'"   McGee v. Commonwealth, 25 Va.

App. 193, 197, 487 S.E.2d 259, 261 (1997) (en banc) (citation

omitted).   "[W]e review de novo the trial court's application of

defined legal standards such as probable cause and reasonable

suspicion to the particular facts of the case."   Hayes v.

Commonwealth, 29 Va. App. 647, 652, 514 S.E.2d 357, 359 (1999)

(citation omitted).   "In performing such [an] analysis, we are

bound by the trial court's findings of historical fact unless

'plainly wrong' or without evidence to support them and we give

due weight to the inferences drawn from those facts by resident

judges and local law enforcement officers."   McGee, 25 Va. App. at

198, 487 S.E.2d at 261 (quoting Ornelas v. United States, 517 U.S.

690, 699 (1996)).

     Incidental to the lawful stop of an automobile, Officer

Isaac Hawkins undertook a "pat down" search of defendant, a

passenger in the vehicle. 1   When Hawkins "patted [defendant's]

right front pants pocket," he detected "a loose baggy, or piece

of plastic that had a hard-felt substance to it," which he "took

. . . as believing, through . . . previous-related action, . . .

same type of feel, touch, . . . as being . . . cocaine."

Hawkins immediately advised defendant that he was "under




     1
       Defendant does not challenge the propriety of the
pat-down.

                                - 2 -
arrest," handcuffed him after a brief struggle, and removed the

offending cocaine from his pocket.

     Defendant contends on appeal that, once the pat-down

confirmed he was unarmed, Hawkins' continued search of his person

violated the Fourth Amendment.    Defendant's argument, however, is

belied by the record and contrary to prevailing jurisprudence.

     In Minnesota v. Dickerson, 508 U.S. 366 (1993), the United

States Supreme Court instructed:

           If a police officer lawfully pats down a
           suspect's outer clothing and feels an object
           whose contour or mass makes its identity
           immediately apparent, there has been no
           invasion of the suspect's privacy beyond
           that already authorized by the officer's
           search for weapons; if the object is
           contraband, its warrantless seizure would be
           justified by the same practical
           considerations that inhere in the plain-view
           context.

Id. at 375-76; see also Welshman v. Commonwealth, 28 Va. App.

20, 34-35, 502 S.E.2d 122, 129 (1998).    "The Court has made

clear, however, that where the character of the item detected is

not immediately apparent . . .[,] [t]he officer may not engage

in 'squeezing,' 'sliding' or 'otherwise manipulating' the item

once he has concluded it is not a weapon."    Hayes, 29 Va. App.

at 660, 514 S.E.2d at 363 (quoting Dickerson, 508 U.S. at

377-78).

     The instant record establishes that Hawkins, while

conducting a lawful pat-down of defendant, immediately

identified a substance in his pocket as cocaine, resulting in

                                 - 3 -
probable cause to arrest and search defendant.   Nothing suggests

that the officer's conclusion was aided by squeezing or

otherwise manipulating the object from outside defendant's

trousers.   Thus, the discovery and subsequent seizure of the

cocaine comported with the Fourth Amendment, and the court

properly declined to suppress the evidence.

     Accordingly, we affirm the conviction.

                                                          Affirmed.




                               - 4 -